DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered. 

Claim Status
	The amendment of 11/08/2021 has been entered. Claims 1-12 and 16 are currently pending in this US patent application and were examined on their merits.

Claim Interpretation
Claim 1 recites a method of treating periorbital puffiness in a subject comprising a step of administering a protein having hyaluronidase activity to the periorbital region of the subject. Claims 5-8 recite intended outcomes of performing the method of claim 1, i.e., conditions that are indicated based on particular levels of improvement in periorbital 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wendling, “Hyaluronidase eases post-Mohs periorbital swelling,” Dermatology News, 12/01/2015.

Wendling teaches the treatment of lymphedema in the periorbital area following Mohs surgery by the use of hyaluronidase to break down hyaluronic acid scaffolding at the wound site (see entire document, including page 1, paragraphs 3-6). The hyaluronidase is injected subcutaneously at a dose of 100-150 units starting two weeks postoperatively and is repeated every two weeks until the swelling resolves (page 1, paragraph 7; reads on claims 1-3 and 5-9; the Examiner notes that the experimenters in Wendling’s article know that the periorbital swelling experienced by the patients is lymphedema as a result of Mohs surgery, and so they have inherently determined that the periorbital puffiness following the initial hyaluronidase administration is due to 

Therefore, claims 1-3 and 5-9 are anticipated by Wendling and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-9, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wendling, “Hyaluronidase eases post-Mohs periorbital swelling,” Dermatology News, 12/01/2015.

As discussed above, claims 1-3 and 5-9 are anticipated by Wendling. In addition, as discussed above, Wendling teaches that hyaluronidase is injected subcutaneously at a dose of 100-150 units starting two weeks postoperatively and is repeated every two weeks until the swelling resolves (page 1, paragraph 7; cf. claims 11-12 and 16; as the subcutaneous tissue contains fat, subcutaneous edema in the periorbital area is necessarily present in upper and/or lower eyelid fat pads as recited in claim 2, and subcutaneous injection of hyaluronidase into the edematous tissue would necessarily require injection into the fat as recited in claims 11 and 16). However, Wendling does 

While Wendling does not expressly recite that the subcutaneous injection of hyaluronidase takes place into the upper and/or lower eyelid fat pads, it is highly likely that the subcutaneous injection of hyaluronidase of Wendling takes place in the edematous tissue of the periorbital area (i.e., into the upper and/or lower eyelid fat pad) because the hyaluronidase breaks down the scaffolding produced at the wound site that leads to fluid stasis in the periorbital area following Mohs surgery (see Wendling, page 1, paragraph 6). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ method differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Even if, arguendo, the subcutaneous injection of Wendling does not occur in the periorbital area, it would have been obvious to one of ordinary skill in the art to administer the subcutaneous hyaluronidase injection of Wendling into the periorbital area because the lymphedema that is to be treated by the injection of hyaluronidase is periorbital lymphedema. One of ordinary skill in the art would have a reasonable expectation that administering the hyaluronidase directly to the location where fluid 
Therefore, claims 1-3, 5-9, 11-12, and 16 are anticipated by or, in the alternative, rendered obvious by Wendling and are rejected under 35 U.S.C. 102(a)(1) or, in the alternative, 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-9, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wendling, “Hyaluronidase eases post-Mohs periorbital swelling,” Dermatology News, 12/01/2015, in view of Hilton et al., Eur. J. Med. Res. 19: 30 (2014).

As discussed above, claims 1-3, 5-9, 11-12, and 16 are anticipated by or, in the alternative, rendered obvious by Wendling. However, Wendling does not teach assessing the patients one week following hyaluronidase administration as recited in instant claim 4.

Hilton teaches the injection of hyaluronidase into patients with lower eyelid edema not caused by the administration of hyaluronic acid fillers (see entire document, including page 2, left column, paragraph 3). The effect of the injection was evaluated one week following the hyaluronidase treatment (page 2, right column, paragraph 1; cf. claim 4).

While Wendling does not teach the evaluation of the patients with lymphedema one week following hyaluronidase injection, it would have been obvious to one of ordinary skill in the art to do so because Hilton teaches that the effects of hyaluronidase treatment on periorbital edema can be observed one week following the injection of 
Therefore, claims 1-9, 11-12, and 16 are rendered obvious by Wendling in view of Hilton and are rejected under 35 U.S.C. 103.

Claims 1-3, 5-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wendling, “Hyaluronidase eases post-Mohs periorbital swelling,” Dermatology News, 12/01/2015, in view of Cavallini et al., Aesth. Surg. J. 33(8): 1167-1174 (2013).

As discussed above, claims 1-3, 5-9, 11-12, and 16 are anticipated by or, in the alternative, rendered obvious by Wendling. However, Wendling does not teach that the hyaluronidase is a recombinant hyaluronidase as recited in instant claim 10.

Cavallini teaches that hyaluronidases may be effectively utilized to correct complications deriving from the presence of hyaluronic acid in the skin (see entire document, including page 1169, right column, paragraph 2). Hylenex, a recombinant human hyaluronidase, is an example of a hyaluronidase enzyme that can be used to dissolve hyaluronic acid in the skin (page 1170, left column, paragraph 2; page 1171, Table 2; cf. claim 10).


Therefore, claims 1-3, 5-12, and 16 are rendered obvious by Wendling in view of Cavallini and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejections of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Wendling. Applicant states that Wendling fails to disclose a step of surgically resecting a portion of one or more upper and/or lower eyelid fat pads (remarks, pages 4-5). This argument has been fully considered but has not been found persuasive.
The Examiner notes that claim 1 recites a step of surgically resecting a portion of one or more upper and/or lower eyelid fat pads if the periorbital puffiness is due to a structural change (emphasis added). This step is an optional step that is only performed under certain circumstances that do not occur in all patients, such as patients whose periorbital puffiness is due to edema as recited in instant claim 1 and in the teachings of Wendling. The treatment method of Wendling includes all required steps of claim 1. As such, Wendling anticipates claim 1 despite not teaching the optional step that does not apply to the patient population of Wendling, who experience periorbital puffiness due to edema and not due to a structural change. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP § 2111.04 (II).

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                             
12/01/2021